BeaNNON, Judge:
Counsel for the defense would defend this case by saying that ■there is no lien on the land under the deed from William Ferguson to William Y. Ferguson, because section 1, chapter 75, of -the Code, says that if any person convey land, and the purchase money remain unpaid, there is no lien therefor, unless it is *662expressly reserved on the fact of the conveyance. I hold that that statute has no application to this case. It is true that the purchase money was not paid, and was thereafter to be paid, and at first thought it occurred to me that the point stated was-plausible; but, on further thought, I have come to the conclusion stated. The statute referred .to had an obvious purpose. Prior to its enactment' where the legal title was conveyed and the purchase money remained unpaid, there was what was called' the vendor’s implied lien. It existed by implication for the purchase money, though no lien or charge was spoken in the conveyance. It was very dangerous to creditors and purchasers,, because it was a hidden, secret lien that might arise at any moment, by oral evidence, to afflict the purchaser or creditor. The statute was intended to abolish that particular lien. It was made to defend creditors and purchasers. Lough v. Michael, 37 W. Va. p. 686. But in this case William Ferguson conveyed the land and created a trust spoken on the very face cf the deed, which gave notice to purchasers and creditors of its existence. It is only the case, known long before that statute, in equity law, of a man convejdng land to another in trust to hold it for the benefit of some one else or pay him money. It is simply a trust, not secret, but open, not tested by that statute. The only question is whether the words of the deed do create a trust. They certainly do plainly manifest an intent by the grantor to devote the land to answer certain ends, and that is the trust. Yery much authority could be cited to support this position. Roberts v. Coleman, 37 W. Va. 143; Willard v. Worsham, 76 Va. 392; Hooper v. Hooper, 32 W. Va. 526; Story’s Eq. section 1246; Poindexter v. Green, 6 Leigh 504; Hogg v. Browning, 47 W. Va. 22.
On the question of the execution of the note the evidence is oral and circumstantial and so conflicting that different men could readily differ in opinion as to its effect, and on principle well established, unless we feel convinced of error in the circuit court, we cannot reverse it. Fitzgerald v. Phelps, 42 W. Va. 570; Shaffer v. Shaffer, 51 Id. 126.
Eecurring to the question of lien, I find a case reported in 2 Va. Decisions 70, a book of Decisions in Virginia not officially reported, holding in just such a case as this the -very opposite of our holding; but I think it unsound. Why was the case not officially reported ? It holds that “all vendor’s liens for the pur-*663cbase of property, unless reserved on tbe face of the instrument, are abolished by Code 1849, chapter 119, section 1.”
Vanmeter v. Vanmeter, 3 Grat. 148, cited by Judge McWhor-ter, was before the statute requiring a vendor’s lien to be reserved in the deed, and if that statute applied to this case, the Vam-meter Case would have no force in our decision; but as the statute does not enter into the case, the Vanmeter Case is good-authority. The deed created a trust to pay debts, and is.a clear charge on the land. The trust could not be enforced otherwise than by holding the debts a charge.